Title: From James Madison to Richard Cutts, [3 May 1806]
From: Madison, James
To: Cutts, Richard


                    
                        Dear Sir
                        [3 May 1806]
                    
                    I have letters from Monroe of the 11th. of March ⟨He⟩ had conversed with Fox & Gray at some length, and found both not only w⟨el⟩l disposed; but avowing opinions which flattered his hopes of an adjustment of the most difficult points. Still nothing was avowed as th⟨e⟩ decision of the Cabinet. On the whole our prospect ⟨in⟩ that quarter ⟨i⟩s not unfavorable. You can’t expect me to dwell long on the subject, as you perceive me so pinched between the —— —— of my wife. As you are not so much in the same situation, I shall expect something from you less cramped &c &c Yours truly
                    
                        J. Madison
                    
                